Citation Nr: 0214377	
Decision Date: 10/16/02    Archive Date: 10/29/02	

DOCKET NO.  00-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to May 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The case is now in the jurisdiction of the Houston, 
Texas RO.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In February 2001, the RO noted that it was attempting to 
adjudicate other claims raised by the veteran, including 
entitlement to individual unemployability due to 
service-connected disabilities.  As is clear from 
correspondence of record, the veteran is currently 
unreachable; extensive efforts by the RO to contact him have 
failed.  A supplemental statement of the case issued by the 
RO in March 2000 was returned as undeliverable.  

The Board finds that there is sufficient information to 
adjudicate the issues appealed by the veteran and that under 
the circumstances presented, remanding this case to the RO 
for any further notification action would serve no 
constructive purpose. 



FINDINGS OF FACT

1.  The veteran did not serve in wartime, and did not engage 
in combat with the enemy.  

2.  The veteran has provided no meaningful information for 
confirmation of his alleged stressor in service, and there is 
no credible supporting evidence that he was subjected to the 
claimed stressor event in service.  

3.  There is no diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a).  

4.  The veteran's service-connected generalized anxiety 
disorder is manifested by symptoms causing occupation and 
social impairment with reduced reliability in productivity; 
occupational and social impairment with deficiencies in most 
areas, inability to establish and maintain effective 
relationships is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

2.  A 50 percent rating is warranted for the veteran's 
generalized anxiety disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.132, Code 9400 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran did not serve during a period of war, and did not 
engage in combat in service.  His service medical records 
give no indication that he was sexually traumatized in 
service.  He filed a claim seeking an increased rating for 
his service-connected generalized anxiety in December 1998.  
On VA psychiatric evaluation in January 1999, the examiner 
noted that the veteran alleged he was raped in service.  
Until March 1998, he had thoughts of the sexual trauma maybe 
once every two years.  Since his discussion of the trauma 
with a physician assistant in March 1998, he had thought of 
the alleged 1985 sexual trauma "nearly every day."  The 
alleged incident of rape supposedly occurred in October 1985

Mental status examination in January 1999 revealed no 
looseness of associations, delusions, bizarreness or any 
other evidence of psychosis.  The veteran's affect was one of 
practical or pragmatic attention to reporting his physical 
and mental condition.  He was found to have some depressive 
complaints, but was not grossly depressed.  Ideation was 
mildly dysthymic.  The veteran declared frequent and 
persistent anxiety, but was not overly anxious during the 
examination.  In the opinion of the evaluator, he did not see 
evidence for either substantial fragments of, or full PTSD 
syndrome.  The examiner stated, in pertinent part:

I am, of course, impressed with the lack 
of objective evidence that the [veteran] 
did have an anal rape in the service.  

The diagnoses included an anxiety disorder, not otherwise 
specified, and alcohol dependence, currently active.  An 
estimated Global Assessment of Functioning (GAF) based solely 
on the anxiety disorder was 70.  The estimated GAF secondary 
to alcohol dependence was between 60 and 65. 

On a social and industrial survey in January 1999, the 
veteran reported low energy, low motivation, and a sense of 
not belonging.  

Outpatient treatment records obtained by the RO note sporadic 
treatment for various difficulties.  An outpatient treatment 
report dated in March 1999 indicates that the veteran was 
having problems with self-esteem, self-worth, and low 
motivation.  

In his February 2000 substantive appeal, the veteran stated 
that he was unable to work due to his anxiety disorder and 
PTSD.  In August 2000, the RO attempted to obtain pertinent 
employment information from the veteran's former employer.  
In a September 2000 response, the veteran's former employer 
requested a signed release form.  The RO attempted to obtain 
such a release from the veteran in September 2000, without 
results.  The letter was returned to the RO as undeliverable.  

In May 2001, the veteran contacted the RO and said that he 
had no other additional information to submit and that he 
wanted the RO to continue processing his claim.  

The record includes documentation that the veteran has been 
difficult to contact.  A supplemental statement of the case 
in March 2000 was returned by the United States Post Office 
as undeliverable.  The veteran failed to report for VA 
examinations scheduled in September 2000 and June 2001.  
Evidence from such examinations might have been material to 
the outcome of his claims.  In a July 2001 report of contact, 
it was indicated that the veteran was at that time living in 
a hotel in Houston, Texas.  It appears that he is not living 
at that hotel at present.

The RO has attempted to ascertain the veteran's current 
address, with no success.  In February 2002, the RO contacted 
the veteran's bank in an effort to obtain his current 
address.  In a March 2002 response, an address was provided 
but the bank indicated that they did not believe this was a 
valid address, as mail has been returned to them as 
undeliverable.  The veteran's representative submitted 
written argument in April and September 2002.  

II.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  

The VCAA and implementing regulations apply in the instant 
case.  VAOPGCPREC 11-2000.  However, the Board finds that the 
mandates of the VCAA and implementing regulations are met.  
The Board has considered whether to remand this case to the 
RO for a further attempt to contact the veteran to advise him 
to report for VA examination.  However, this assumes that 
another VA examination is required, and that there is a 
reasonable possibility that such attempt would be successful.  
The extensive development performed by the RO over several 
years is noteworthy, and suggests that further efforts would 
be fruitless.  A VA evaluation has been conducted and the 
Board finds that the medical evidence is adequate for rating 
purposes.  Even if the veteran's whereabouts were known, an 
additional VA examination would not necessarily be indicated.  
Moreover, there is no indication that any evidence relevant 
to this appeal is outstanding.  

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), it is the "burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty 
to assist is not always a one-way street, and a claimant has 
a responsibility of providing information that is essential 
to his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Regarding the duty to notify, communications from the RO to 
the veteran, including rating decisions and the statement of 
the case have (or would have but for the inability to 
deliver) kept him apprised of what he must show to prevail in 
his claims and of what evidence the RO has received.  In 
light of the extensive efforts already made over an extensive 
period of time, and the veteran's inavailability, further 
notification action is not warranted. 

III. Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time. 

First of all, the veteran served in peacetime only, and did 
not engage in combat.  Next, although the veteran reports the 
stressor of a rape in service, there is no indication of this 
in the record, and he has not provided any information that 
would permit verification of his alleged stressor.  
Furthermore, at present his whereabouts are unknown, and he 
could not be located for any additional efforts at stressor 
verification.  The record also does not include a diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a).  Although 
the veteran believes he has PTSD, as a layperson he is not 
competent to establish a diagnosis by his own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Without a 
diagnosis of PTSD, and with no confirmation of a stressor 
event in service, service connection for PTSD may not be 
established.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The preponderance of the evidence is against the claim of 
service connection for PTSD, and the claim must be denied.  
The veteran's service-connected generalized anxiety disorder 
and PTSD are rated under the same criteria.  See 38 C.F.R. 
§ 4.130, Codes 9411 and 9400.  As a practical matter, this 
means that regardless of the nomenclature for the service 
connected psychiatric disability, in all likelihood the same 
symptoms would be considered in the rating (and the same 
rating would be assigned).  In order words, allowance or 
denial of service connection for PTSD would have no impact on 
the compensation the veteran receives for psychiatric 
disability.

IV.  Increased rating for Generalized Anxiety

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  As the veteran filed this 
claim following an amendment to the VA Schedule of Ratings 
for Mental Disorders effective November 7, 1996, the amended 
(new) rating criteria must be applied.  The new criteria 
focus on the individual symptoms manifested throughout the 
record, rather than on a medical opinion characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe or total.

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

Probative evidence in this matter lies in the report of the 
January 1999 VA psychiatric evaluation viewed in conjunction 
with outpatient treatment records.  Outpatient treatment 
records, in particular, reflect disturbances of motivation 
and mood and difficulty in establishing and maintaining 
effective social relationships.  The veteran's apparent 
homelessness itself is an indication that he does not adapt.  
These symptoms comport with the criteria for a 50 percent 
rating.  Occupational and social impairment with reduced 
reliability and productivity is shown.  Consequently, a 50 
percent rating is warranted.  

Deficiencies in most areas, inability to establish and 
maintain effective relationships are not shown.  The 
veteran's own complaints do not include such symptoms as 
suicidal ideation, obsessive rituals, intermittent illogical 
speech, near continuous panic or depression, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish or maintain effective 
relationships, the criteria for a 70 percent rating.  
Accordingly, a rating in excess of 50 percent is not 
warranted. 


ORDER

Service connection for PTSD is denied.

A 50 percent rating for generalized anxiety disorder is 
granted, subject to the regulations governing payment of 
monetary awards.  


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

